AT DT

7. CONVENTION D'ASSOCIATION

f 3

> Bi

€ à}
\< Ex
TE Fi
Ve. ‘

‘ ENTRE

LA GENERALE DES CARRIERES ET DES MINES
ET
KIPUSHI RESOURCES INTERNATIONAL LIMITED

N° 770/11068/SG/GC/2007 du 14 février 2007

AVENANT N°3

CONVENTION D’ASSOCIATION N° 770/11068/SG/GC/2007
AVENANT N°3

ENTRE :.

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle & GCM », entreprise publique de droit congolais, créée par Décret numéro 049 du 07
novembre 1995, enregistrée au Registre du Commerce de Lubumbashi sous le n° 453 et ayant
son siège social sis Boulevard Kamanyola, n° 419, B.P. 450, à LUBUMBASHI, en
République Démocratiqüe du Congo, en cours de transformation en société par actions à
responsabilité limitée en vertu du Décret n° 09/12 du 24 avril 2009 établissant la liste des
entreprises publiques transformées en sociétés commerciales, établissements publics et
services publics et régie temporairement par le Décret n° 09/11 du 24 avril 2009 portant
mesures transitoires relatives à la transformation dés entreprises publiques, spécialement en
ses articles 2 et 3, en application de la Loi n° 08/007 du 07 juillet 2008 portant dispositions
générales relatives à la transformation des entreprises publiques, représentée aux fins des
présentes par Messieurs Jean ASSUMANI SEKIMONYO et Calixte MUKASA
KALEMBWE, respectivement Président du Conseil d'Administration et Administrateur
Directeur Général a.i., ci-après dénommée la « GECAMINES », d’une part ;

et

KIPUSHI RESOURCES INTERNATIONAL Ltd, en abrégé « KRI Ltd», société
immatriculée sous le n° CI 209443 et dont le siège social est sis Harbour Center, Fourth Floor,
Georgetown, Grand Caïman, Cayman Islands, représentée aux fins des présentes par
Monsieur Pieter DEBOUTTE, dûment mandaté, ci-après dénommée « KRI Ltd », d’autre
part;

PREAMBULE

A. Attendu que suite à un appel d'offres international, GECAMINES et UNITED
RESOURCES AG ont signé le 14 février 2007 la Convention d'Association n°
770/11068/SG/GC/2007 (ci-après la « Convention »), en vue (i) de constituer une filiale
commune sous la forme d'une société par actions à responsabilité limitée, dénommée
Kipushi Corporation (« KICO Sarl»), pour la Prospection, le Développement.
l'Exploitation du siège de Kipushi (« Bien Amodié ») tel que décrit par l'Annexe 5 de lu
Convention et la Commercialisation des Produits extraits du Bien Amodié et (ii) de
définir les termes et conditions de ces opérations, ainsi que les droits et obligations
respectifs des Parties en leur qualité d'actionnaires de KICO Sarl :

B. Attendu que les Parties ont signé, en date du 10 mars 2008, l'Avenant n° 1 à la
Convention en vue de proroger, à dater du 21 février 2008, le délai de-réalisation de
l'Etude de Faisabilité que devait présenter UNITED ol :

C. Attendu que les Parties ont signé, en date du 16 mai 2008) l'Acfé de Novatian:n°
866/22699/SG/GC/2008 (ci-après « l'Acte de Novation »), pañ lequel elles ont congenti
qu’UNITED RESOURCES HOLDING AG, ayant hérité, en sd qualité de société mère
d'UNITED RESOURCES AG, de la Convention signée par cette dernière, cède ‘éette
Convention à KRI Ltd ;

-2-
Avenant n°3 à la convention d’association n° 770/11068/SG/GC/2007

Dé
LE

(a).

@).

(c).
(@).
(e).
@.

@).

Attendu que les Parties ont conclu le 13 janvier 2009 l'Avenant n° 2 à la Convention
d'Association aux termes duquel elles ont convenu de se rencontrer dans les trente (30)
jours de la Date de Fin de l'Etude de Faisabilité en vue de prendre en compte les termes
de référence du ment résultant des travaux de ïevisitation des contrats de
partenariat minjor qu Par GECAMINES et d'apporter d'éventuels aménagements de
la Convention” si les résultats de l'Etude de Faisabilité révèlent des éléments ou des coûts
supplémentaffes de nature à modifier l'économie générale du Projet, pour KRI Ltd, au
regard des ihyestissements substantiels réalisés ou à réaliser par cette dernière et, pour
GECAMINES; au regard de la valeur de ses apports ;

Attendu que les Parties décident de prendre en compte les reproches et exigences du
Gouvernement envers. la Convention telles que reprises dans la letire n°
CAB.MIN/MINES/01/0101/2008 du 11 février 2008 et de réexaminer certaines
dispositions de la Convention :

Attendu que l'Etude de Faisabilité a été communiquée, en date du 19 août 2010, par KRI
Ltd à GECAMINES et que cette dernière a approuvé cette Etude en date du 2 septembre
2010 par sa lettre n° 972/ADG10 ;

Attendu que, conformément à l’article 4 de la Convention, KRI Ltd a communiqué à
GECAMINES, en date du 17 septembre 2010, le coût de l'Etude de Faisabilité, évalués,
sous réserve de vérification par GECAMINES, à 5.000.000 USD (cinq millions de
Dollars américains) ;

Attendu que les Parties souhaitent, pour des raisons de contrainte de temps, créer d'abord
une société privée à responsabilité limitée, (« Sprl »), et de la transformer le moment
venu en uné société par actions à responsabilité limitée, (« Sarl ») ;

IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1.

Les définitions ci-après complètent et modifient, selon le cas, celles reprises à l’articie
1.1 de la Convention :

« Ancien Concentrateur de Kipushi » signifie l’ancien concentrateur de Kipushi dont
la description est donnée en Annexe A.

« Annexes » désigne les annexes à la Convention et au présent Avenant n° 3, (ci-après
l« Avenant »).

« Associé de Catégorie A » signifie les propriétaires de Parts de Catégorie A.

« Associé de Catégorie B » signifie les propriétaires de Parts de Cayédorie'B. N
f

« Autres Associés » a la signification donnée à ce terme à l’Artigle 4.

#

« Bien » signifie les biens spécifiés par les Parties conformé: ét aux Annexes n° et

n° 5 à la Convention. Le :
UE
« Budget » signifie une estimation et un calendrier détaillés de tous les’ ago À
-3-
Avenant n° 3 à la convention d’association n° 770/11068/SG/GC/2007

PA
par KICO Spr! relativement à un Programme.

(h). «Charges » signifie toutes hypothèques, gages, privilèges, sûretés, réclamations, droits
de représentation et di tage, requêtes, défaut d'enregistrement, droit de possession ou
d'occupation, actigfé Ends ou futures relatives au droit d'occuper ou de posséder,
droits restreignant l'accès ouf "ysage et autres charges de toute nature encourues de
quelque manière que ce soit.

Gi). « Chiffre d'Affaires Net » sgnifé assiette de la redevance minière telle que définie à
l'Article 240 du Code Minier tef-qu'en vigueur à la date de la Convention, à savoir: le
montant des ventes réalisées, diminué des frais de transport, des frais d'analyse se
rapportant au contrôle de quatité du produit marchand à la vente, des frais d'assurance
et des frais de commercialisation. Pour ce qui concerne les frais de commercialisation,
il sera fait référence aux rubriques des imprimés de l'Administration Publique de l'Etat.
Les frais de commercialisation seront limités conformément aux dispositions légales et
réglementaires applicables.

G) «Cession» signifie toute opération entraînant le transfert de propriété ou le
démembrement des Parts détenues par une Partie, à titre onéreux ou non, quelle qu’en
soit la nature juridique et pour quelque cause que ce soit, en ce compris notamment la
cession, la dation, la donation, l’apport, la fusion, la scission, l'apport en société,
l'échange, la vente publique ou une forme combinée de ces formes de transfert de
propriété relatifs aux Parts et aux droits préférentiels de souscription attachés aux Parts.

(k). «Collège des Commissaires aux Comptes » signifie le collège des commissaires aux
comptes de KICO Spri.

(D. « Conseil de Gérance » signifie le conseil de gérance de KICO Sprl.

{m). «Contrat de Cession » signifie le contrat de cession d’une partie des droits miniers
attachés au permis d'exploitation 481 à conclure entre GECAMINES et KICO Sprl
conformément au Code Minier et dont les croquis et coordonnées géologiques sont
donnés en Annexe B.

(n). «Contrat de Location des Installations et Equipements Loués » signifie le contrat de
location des installations et équipements tels qu’ils sont décrits en Annexe C, à conclure
entre SIMCO Spri et KICO Spri.

(o). _« Convention » signifie la convention d’association conclue le 14 février 2007 entre les
Parties, y compris ses avenants et ses annexes.

(p). _« Date de Réalisation » signifie la date à laquelle :

(i) l'Avenant n°3 à la Convention aura été signé par les Parties ;

Gi) KICO Sprl aura été constituée et disposera de la personnalité m $ ET

(üi) le Contrat de Cession entre GECAMINES et KICO Sprl aurd'été signé et toutès les
formalités nécessaires relatives à sa légalisation et à son spregisrement à auront : sé
effectuées ;

(iv) le contrat de prêt revolving d’un montant global cumulé. de 50.000.000 SD
{cinquante million de Dollars américains), aura été signé entre GECAMINES et'KRI
Ltd; o

. 169

Avenant n° 3 à la convention d’association n° 770/11068/SG/GC/2007

(a).

@.

{cc}.

(dd).

(v) Le Contrat de Location des Installations et Equipements Loués aura été signé entre
SIMCO Sprl et SIMCO Spri.

« Installations et Equipements Loués » signifie les installations et équipements dont la
description est donnée en Annexe C et qui feront l’objet de location de SIMCO Sprl à
KICO Sprl.

« Immeubles et Autres Infrasti éoures Kipushi » signifie les immeubles et autres
infrastructures de Kipushi dont L Scription est donnée-en Annexe D.

« Jour Ouvrable » signifie tout Joër autre que le samedi le dimanche ou un jour férié en
République Démocratique du Conga : ;

« GECAMINES » a la signification décrite en tête de l’Avenant.
« Gérant » signifie un membre du Conseil de Gérance.

«KICO Sprl» signifie Kipushi Corporation, société privée à responsabilité limitée,
KICO Sprl en sigle.

« Nouveau Concentrateur de Kipushi » signifie le nouveau concentrateur de Kipushi
dont la description est donnée en Annexe E.

« Parts » signifie les parts sociales composant le capital social de KICO Sprl.
« Parts de Catégorie A » signifie les Parts de catégorie À de KICO Sprl.
« Parts de Catégorie B » signifie les Parts de catégorie B de KICO Sprl.

« Partie » signifie GECAMINES et KRI Ltd, signataires de la Convention, ainsi que
leurs successeurs et cessionnaires autorisés respectifs.

«SIMCO Spri» signifie la Société Affiliée de GECAMINES dénommée la Société
Immobilière du Congo, société privée à responsabilité limitée, en sigte SIMCO Sprl.

« Site de Rejets de Kipushi » signifie le site de stockage des rejets dénommé bassin
numéro trois dont la description est donnée en Annexe F.

« Société Affiliée » ou « Affilié » signifie par rapport à un Associé :

i. filiale: une société ou entité dans laquelle l'Associé détient directement ou
indirectement plus de la moitié des droits de vote, à l'exception des actions sans
droit de vote et des titres qui conféreront un droit de vote à l'avenir, ou le pouvoir
de désigner au moins la moitié des administrateurs de la société ;

il. société mère : une société ou entité qui détient dans l'Actionnariat de. l'Associé,
directement ou indirectement, plus de la moitié des droits de vdie: comme-dit ci-
avant ou le pouvoir de désigner au moins la moitié des administrateur de
l'Actionnaire ; et ÿ

; “

ii. société sœur : une société filiale de la société mère de l'Assodié, autre que l'Associé,

dans laquelle cette société mère détient, directement ou indirectement, plus dé’la

-5-
Avenant n°3 à la convention &’association n° 770/1 1068/SG/GC2007 À
moitié des droits de vote comme dit ci-avant, ou le pouvoir de désigner au moins la
moitié des administrateurs de la société sœur.

(ee). « Statuts » signifie les statuts de KICO Sprl.
REHIBOR plus 4 %

(gg). «Titre Minier » signifie le ti qu sera-établi É ar le Cadastre Minier à détenir par
GECAMINES au terme du morfellement du PE 481 # à céder à KICO Spri en vue de lui
permettre de réaliser Le Projet. &

(D. «Taux de Référence » signe le taux d

1.2. Les définitions suivantes ainsi que les actes y afférents sont supprimés :

(a) «Bien Amodié » signifie les biens spécifiés par les Parties conformément aux
Annexes n° 3 et n°5 à la Convention.

(b) _« Contrat d’Amodiation » signifie le contrat de louage d’une partie des droits
miniers, couverts par le Titre Minier du Permis d'Exploitation n° 481, à conclure
entre Gécamines et KICO dans les conditions prévues à l'article 7 ci-dessous,
conformément aux prescrits des articles 177 et suivants du Code Minier.

(c) «Pacte d’Actionnaires » signifie l’accord définissant les droits et obligations des
Parties en leur qualité d’actionnaires de KICO à conclure dans les termes figurant
à l’article 6 de la Convention.

ARTICLE 2.

2

L'article 2 point (e) de la Convention est modifié comme suit :

«Le Projet nécessitera un investissement d’environ quatre cents millions de Dollars
américains (+ 400.000.000 USD) »

ARTICLE 3.

En application des dispositions de l’article 5.2 de la Convention, les Parties conviennent de fixer
la Date de Réalisation à la date de l’accomplissement de la dernière formalité prescrite à l’article
1.1.(p). Néanmoins, la Date de Réalisation ne devra pas être postérieure au 31 décembre 2010.

Au cas où toutes les conditions prévues pour la Date de Réalisation ne seraient pas satisfaites
deux Jours Ouvrables avant la date fixée ci-avant, celle-ci sera d’office fixée à trente jours
calendrier.

ARTICLE 4. ñ

4.1. L'intitulé de l’article 6 de la Convention est modifié comme suit :

« ARTICLE 6-CONSTITUTION ET OBLIGATIONS DE KICO SPRL, CESSION
DES PARTS ET OBLIGATIONS DES ASSOCIES » a:

42. L'article 6.1 de la Convention est modifié comme suit :

. 9
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 { C
«6.1 Constitution, Administration, Obligations, Dissolution et Liquidation de KICO Sprl
{a) Constitution de KICO Sprl

À la Date de Réalisation NE © Sprl devra avoir été constituée et devra avoir la
personnalité morale, Sttuts devront avoir les caractéristiques suivantes :

n

(a).1 une société: pivén à responsabilités limitées (Sprl) de droit Congolais dont
le siège sotile sera établi au ruméro 6, avenue Industrielle, commune
Kampemba. 4Lubumbashi. Il pourra être transféré sur décision du Conseil
de Gérance en ‘tout autre endroit de la République Démocratique du Congo.

(a)2 Le Conseil de Géfance pourra décider d’établir des sièges administratifs,
succursales, bureaux, agences, dépôts ou comptoirs en n'importe quel lieu,
en République Démocratique du Congo. L'Assemblée Générale pourra
décider de l'établissement, à l'étranger, des succursales, bureaux, agences,
dépôts ou comptoirs sans ceux-ci ne dérogent du contrôle du siège social.

(a).3 Le Conseil de Gérance devra entamer dans les meilleurs délais suivant la
constitution de KICO Spri les formalités de cette dernière en une société par
actions à responsabilité limitée.

(a).4 Le capital social de KICO Spri sera réparti de la façon suivante :

KRI Ltd 168%
GECAMINES : 32 % non diluables.

(a).5 Le capital social de KICO Spri est de 10.000.000 USD (dix million Dollars
américains) et sera entièrement souscrit et libéré en espèces et sera composé
de deux catégories des Parts. Les Parts de catégorie B seront détenues par
KRI Ltd et les Parts de catégorie À seront détenues par GECAMINES. Le
pourcentage des Parts de Catégorie À ne sera pas diluable.

Les Parties conviennent que la souscription de GECAMININES au capital
social sera libérée par KRI Ltd et que cette avance sera remboursée par
GECAMINES, sans intérêt, à KRI Ltd par KICO Sprl sur les dividendes à
devoir, par cette dernière, à GECAMINES.

(a)6 Les décisions de l’Assemblée Générale sont prises à la simple majorité quel
que soit le nombre des Parts possédées par les Associés présents où
représentés.

Lorsqu'il s’agit des modifications aux Statuts, les Associés présents où
représentés doivent posséder la moitié au moins du nombre total des Parts.
Si cette condition n’est pas remplie, un procès-verbal de carence.est dressé,
une nouvelle convocation est nécessaire et la second. Assembléé Générale
délibère valablement quel que les nombres des” Parts possédés pa les
Associés présents ou représentés, j
Aucune modification ne peut être décidée qu’à la3 “majorité des trois pe
des voix pour lesquels il est pris part au vote. Ê

à 9
Avenant n° 3 à la convention d’assoriation n° 770/11068/SG/GC/2007 " C
(a).7 La distribution des dividendes en nature sous forme des produits, la prise
des participations, l’octroi des prêts, la transformation de la forme de KICO
Sprl autre que celle prévue à l’article 1 des Statuts, le changement de l’objet
social ou le changement de nationalité seront décidées par l’Assemblée
Générale statuant CE Punäriqnité.

{a).8 KICO Sp sera administrée pi un Conseil de Gérance dont les membres
sont désignés par l” Asseinblée-fénérale statuant à la majorité simple.

(a)9 Les membres du conseil de gérance ou gérants sont désignés pour une
durée indéterminée et exerceront leurs fonctions jusqu’à la désignation de
leurs successeurs. Chaque Partie est libre de révoquer à tout moment les
personnes qu’elle a désignées au Conseil de Gérance.

().10 Le Conseil de Gérance sera composé de sept (7) membres dont quatre (4)
seront proposés par KRI Ltd et trois (3) par GECAMINES.

(a).11 Le Conseil de Gérance ne délibèrera valablement que si la moitié au moins
de ses membres est présente ou représentée et que les deux Parties soient
représentées.

(a).12 Les décisions du Conseil de Gérance seront prises à la majorité des voix des
membres présents ou représentés ;

(a).13 Le Président et le Vice-Président du Conseil de Gérance seront nommés par
le Conseil de Gérance respectivement sur proposition de KRI Ltd et de
GECAMINES. I] ne participera pas à la gestion quotidienne de KICO Sprl.

(a).14 Le Conseil de Gérance se fera assister par un Comité de Direction composé
de sept (7) membres nommés par lui et qui comprendra un Directeur
Général et un Directeur Général Adjoint, le Directeur en charge de la
production, le Directeur en charge des finances, du budget et de la
comptabilité, le Directeur en charge des approvisionnements, le Directeur
en charge des ventes et le Directeur en charge des ressources humaines.

(a).15 En tout état de cause, les Parties conviennent que le Comité de Direction
sera composé de sept (7) membres, dont quatre incluant le Directeur
Général seront nommés par KRI Ltd et trois personnes, incluant le
Directeur Général Adjoint, nommées par GECAMINES.

(a).16 Le Directeur Général, le Directeur en charge de la production, le Directeur
en charge des finances, budget et comptabilité et le Directeur en charge des
ventes seront nommés par le Conseil de Gérance parmi. Les candidats
proposés par KRI Ltd.

Le Directeur Général Adjoint, le Directeur: en charge des.
Approvisionnements et le Directeur en charge des ressources humaines >
seront nommés par le Conseil de Gérance, sur: proposition de
GECAMINES. ;

Le Comité de Direction gérera, dirigera et contrôlera les “opérations
conformément aux Programmes et Budgets adoptés.
-8-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 |

DA
().L.

(b)2.

€b).3.

().4.

(b).S.

Le Conseil de Gérance détermine les pouvoirs, les attributions, les
appointements ou indemnités des membres du Comité de Direction. Il
peut révoquer en tout temps la décision qu'il a prise à cet égard.

inistration, dela direction et du contrêle de

L'organisation de |?
:fes termes. de là:Convention ainsi que par les

KICO Sprl sera régi
Statuts.

La conduite des Opéidtions sera effectuée par le Comité de Direction
conformément aux Programmes et Budgets adoptés.

Les Programmes et Budgets seront élaborés par le Conseil de Gérance et
adoptés par l’Assemblée Générale. Chaque Programme et Budget adopté
sera revu, sans égard à sa durée, au moins une fois l'an, au cours d'une
réunion du Conseil de Gérance. Pendant la durée de tout Programme et
Budget et au moins trois (3) mois avant son expiration, le Conseil de
Gérance préparera un projet de Programme et Budget pour ia période
suivante, et le soumettra à l’Assemblée Générale.

Le Comité de Direction sollicitera l'approbation préalable du Conseil de
Gérance pour tout écart significatif par rapport à un Programme ou à un
Budget adopté,

Le Comité de Direction fournira une infommation périodique comportant
notamment :

G) les rapports d'avancement trimestriels comprenant les détails des
Dépenses et des recettes en rapport avec le Budget adopté,

(ii) les sommaires périodiques des informations collectées,
(ii) les copies des rapports concernant les Opérations,

Gv) le rapport final détaillé, dans les soixante (60) Jours Ouvrables
suivant l'achèvement de chaque Programme et Budget, qui
comprendra une comparaison entre les Dépenses et les recettes
réelles d'une part, et les Dépenses et les recettes budgétisées d'autre
part, ainsi qu'une comparaison entre les objectifs du Programme et
les résultats atteints, tous les autres rapports qui pourraient être
raisonnablement requis par le Conseil de Gérance. …:"

A :

En tout temps raisonnable, le Directeur Général mettra. au Conseil de

Gérance et à chaque Associé d'avoir accès à, d'inspt etide copier, à leurs

frais, tous plans, rapports de forage, tests de caroi rapports, examens.

essais, analyses, rapports de production, registres d'opérations, techniques,
comptables et financiers et autres informations cohèctées au cours des
opérations,

Indemnisation

. à
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 sm
Sans préjudice aux dispositions légales applicables, KICO Sprl indemnisera
tout Gérant ou fondé de pouvoirs, ou tout ancien Gérant ou fondé de
pouvoirs, ainsi que ses héritiers et représentants légaux, de toute demande
ou dépenses lui incombant raisonnablement en raison de toute action où
procédure civile, pénale ou administrative dans laquelle il se trouverait
impliqué parce qu'il Æ${ roi été un Gérant, un Directeur Général ou
Directeur Général Adjoint. ou un fofdé de pouvoirs ou qu'il a contracté une
responsabilité po: (le compte de KICO-Spri dans la mesure où :

()_il a agi hônnêtement et de bonne foi dans le meilleur intérêt de
KICO Spriset ù

Gi) en cas d'action, où de procédure pénale ou administrative
sanctionnée par une amende, il avait des motifs raisonnables de
penser que sa conduite était conforme à la loi.

().6. Etablissement et contrôle des comptes sociaux

{) Nomination par l’Assemblée Générale d’un collège des
commissaires aux comptes à raison d’un commissaire aux comptes
proposé par chaque Associé. I] sera loisible à ces commissaires aux
comptes de se faire assister dans leurs travaux, aux frais de KICO
Spri, d’un cabinet d’audit externe ;

(ü) Etablissement des comptes sociaux de KICO Spri conformément au
Plan Comptable Général Congolais et aux Normes Internationales
d'Information Financière ;

(ii) Les livres des comptes et les états financiers de KICO Spri scront
tenus et établis en Dollars des Etats Unis d'Amérique et convertis en
Francs congolais à la clôture des écritures aux fins de publications,
d'enregistrement ou d’établissement des déclarations en République
Démocratique du Congo en utilisant le taux officiel en vigueur le
dernier Jour Ouvrable de l’Exercice Social concerné.

() Obligations de KICO Sprl
KICO Sprl aura notamment les obligations suivantes :

(c).1. prendre en charge, dès sa constitution, la gestion et tous les frais de
maintenance du Bien, notamment l’exhaure, la ventilation, le
soutènement ; -

(c).2. assurer la Prospection, le Développement et l'Exploifation du Bien :

(c).3. assurer la Commercialisation ;

{c).4. rembourser et rémunérer les Parties tel que prévu dans la Convention ;

(c).5. se conformer aux principes régissant les procédures de gestion
administrative, financière et autres, la politique fiscale et les critères de

-10-
Avenant 0° 3 à la convention d'association n° 770/11068/5G/GC/2007 Ÿ )
(c).6.

{c).7.

(c).8.

(e).9.

{c).10.

@).11.

(c).12.

recrutement du personnel, tels que recommandés par l'Etude de
Faisabilité ;

faire face à toutes ses obligations en tant que société dotée d'une
personnalité juridique, notamment en se conformant aux normes
techniques d'exploitation äinière’et de l'environnement ainsi qu'à la
législation en vigueur F *%

dans la mesure du possible, recourir aux sgrvices de Gécamines pour les
prestations de service. marchés de travaux:et de fourniture que celle-ci
est en mesure de four à KICO Sprl ;

maintenir à jour Les Droies Titres Miniers ainsi que toutes les licences
nécessaires à l'exploitation dû Bien, conformément à la législation
minière ;

protéger et accroître les intérêts de tous les Associés, notamment en leur
attribuant équitablement, de préférence aux tiers mais à des Conditions
Concurrentielles, les commandes de prestations et de fournitures :

promouvoir le développement social des communautés environnantes,
suivant un cahier des charges à adopter après concertation avec ces
communautés ;

Chaque fois que KICO Sprl aura à recourir à la sous-traitance des
Opérations en rapport avec son objet social telles que les prestations
d'exploitation, les commandes d'approvisionnements et/ou de services,
elle les proposera de préférence et de manière équitable à ses Associés
ou à leurs Sociétés Affiliées qui devront les réaliser suivant les règles de
l'art et à des Conditions Concurrentielles. En cas de recours aux tiers, la
priorité sera donnée aux candidats locaux remplissant les conditions
requises ;

Garantir à GECAMINES et à ses partenaires autorisés les servitudes
susceptibles de leur permettre d’accéder, sans trouble de jouissance, à
ses gisements artificiels, à l’Ancien Concentrateur de Kipushi, au
Nouveau Concentrateur de Kipushi et aux Immeubles et Autres
Infrastructures de Kipushi ».

(d) Dissolution et liquidation

(a).1

(d).2

(d).3

En cas de dissolution et liquidation de KICO Spri, les dispoëitions de la
Convention et des Statuts de KICO Spri concernant/la liquidation
s'appliqueront conformément aux lois de la République Démocratique
du Congo.

Néanmoins, les Parties conviennent qu'en cas de dissoluijon de KICO
Sprl, le Titre Minier apporté par GECAMINES. serà “rétrocédé à
GECAMINES sans contrepartie financière de sa part sauf si cette
dissolution est la conséquence d’un manquement grave et avéré de
GECAMINES aux termes de la Convention.

En tout état de cause, quelles que soient les circonstances, le Titre

21e
Avenant n°3 à la convention d'association n° 770/11068/SG/GC/2007

|
43.

«6.2.1. Parts

(a).

@).

{e).

(@).

(e).

Minier à être rétrocédé à iINES est strictement limité aux
gisements naturels et artifiéiels conipris dans le périmètre sur lequel il
porte. É

L'article 6.2 de la Convention est modifié comme suit :

Propriété des Parts

La propriété des Parts résuitera uniquement de la Convention, des Statuts et de
Pinscription dans le registre des Associés tenu au siège social.

Le registre des Associés peut être consulté par les Associés. Le registre contient les
indications suivantes : la désignation précise des propriétaires, le nombre de titres
possédés par chacun d’eux, la date et le montant des versements effectués, la date
des transferts ou conversions.

Catégorie de Parts

Sauf en ce qui concerne (i) l’obligation de KRI Ltd de financer l'Etude de Faisabilité
et le Développement du Projet ainsi que la libération de la souscription de
GECAMINES au Capital Social, (ii) les règles de présentation des candidats lors de
l’élection des membres du Conseil de Gérance, du Comité de Direction et du Collège
des Commissaires aux Comptes, (iii) la non dilution des Parts de GECAMINES et
(iv) le droit de GECAMINES de récupérer, sans charge financière, le Titre Minier en
cas de dissolution ou de liquidation de KICO Spri, il n°y a pas de différence dans les
droits, privilèges et obligations liés aux Parts de Catégorie A et aux Parts de
Catégorie B.

En cas de cession, les Parts de Catégorie A et les Parts de Catégorie B conserveront
leur catégorie respective.

Effets de la Convention

Chaque Partie votera ou fera en sorte que les Parts qu’elle détient votent de façon à
donner plein et entier effet aux dispositions de la Convention.

Contradiction

En cas de contradiction entre les dispositions de la Convention et les Statuts, les
dispositions de la Convention s'appliqueront dans toute la mesure permise par la loi.
Chaque Partie s'engage à voter ou à faire en sorte que les Parts qu’elle détient votent
les modifications des Statuts nécessaires pour éliminer une telle contradiction en
faveur des dispositions de la Convention. =.

Endossement sur les certificats des Parts

Tout certificat de Part qui sera émis par KICO Spri portera à son recto la mention
Suivante :

« Le droit des Associés de KICO Sprl de vendre, de grever, d'aliéner ou de réaliser

leurs Parts est limité par les conditions de la Convention d'Association” n°

-12-
Avenant u° 3 à la convention d’association n° 770/11068/SG/GC/2007

_

'
770/11068/SG/GC/2007 conclue entre les Associés fondateurs de KICO Spri, y
compris ses avenants. »

(D. Associés successifs liés

artÿ"à.une tierce Personne soumettra cette cession à la
condition que le n vertu de cette cession, deviendra Associé de
KICO Sprl sera les disposi us de la Convention et devra marquer son accord
sur les termes e celle-ci en signant: la Convention ou en remettant aux Parties un
document écrit dans lequel cette Personne déclare sa volonté d'être liée par les
conditions de la Convention et indique une adresse où les notifications prévues à la
Convention pourront lui être faites. Chaque Partie stipule et accepte qu'après qu'un
cessionnaire ait ainsi marqué son accord sur les conditions de la Convention, chacune
d'elles qui demeure Associé de KICO Sprl sera liée à l'égard de chacun de ces
cessionnaires et que, de la même façon, chacun de ces cessionnaires sera lié à l'égard
de chacune des Parties qui demeure Associé.

Toute Partie cédi

{g) Parts

Les dispositions de la Convention relatives aux Parts s'appliqueront mutatis mutandis
à tous les titres ou parts dans lesquels les Parts pourraient être converties, modifiées,
reclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées:
également, à tous les titres et parts quelconques que les Parties recevraient de KICO
Sprl à titre de dividende ou de distribution payable en parts ou en titres ; ainsi qu'à
tous titres ou Parts ou de toute société qui succéderait à celle-ci ou la continuerait, qui
pourraient être reçus par les Parties suite à une réorganisation, à une fusion ou à une
consolidation, qu'elle soit ou non imposée par la loi.

6.2.2 Restrictions affectant les cessions

(a). Réglementation des Cessions
La Cession sera régie par le présent article et les Statuts.
Toute cession de Parts s’opère par une déclaration de transfert, inscrite dans le
registre des Associés, datée et signée par le cédant et le cessionnaire ou par leurs
fondés de pouvoirs, ou de toute autre manière autorisée par la loi.

(b). Cessions libres
Par exception aux stipulations des articles (d) et (e) et sous réserve que la Partie
cédante en informe l’autre Partie, préalablement à la réalisatioi É"ir-Cession de

sorte que celle-ci puisse vérifier qu’il s’agit bien d'une Gestan libre ax des
présentes :

(Q) Chaque Partie pourra céder librement tout ou partie de ses Parts à l'autre Partie.

Gi Chaque Partie pourra céder librement tout ou partie de ses Parts à upë Société
Affiliée, si la Société Affiliée et elle-même souscrivent à l'égagi de l'autre
Associé les engagements suivants :

{a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu'elle

-13- ‘
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 | Ÿ

ur
détiendra les Parts ;

(b) dans l’hypothése où la Société Affiliée cesserait d'être une Société
Affiliée, elle cédera les Parts à la Partie à laquelle elle était affiliée ou à
une autre Société Affiliée de cette Partie, qui prendra le même
engagement à l'égard de l’autre Partie ;

(c) la Société Affiliée sera par ailleurs liée par les dispositions de la
Convention ;
Ps

g)’la Partie aura cédé ses Parts demeurera indivisiblement et
solidairement* nsable avec la Société Affiliée concernée de toutes
obligations découlant de la Convention.

Gi)  KRI Ltd pourra céder librement en une ou plusieurs fois des Parts formant
ensemble une participation minoritaire dans KICO Sprl à tout organisme
multilatéral de” développement, en ce compris, sans limitation, la Société
Financière Internationale et Industrial Development Corporation (Afrique du
Sud), dans le but de faciliter le financement du Projet.

{c).  Süretés

Chaque Partie pourra céder à titre de garantie, gager ou grever de toute autre façon tout ou
partie de ses Parts à une banque, une société fiduciaire, un organisme de crédit
hypothécaire, une compagnie d'assurances, un fonds de pension, ou un autre organisme de
prêt ou de financement (en ce compris des prêteurs indirects et des participants à des prêts)
dispensant des financements en prêt, capital, location et/ou obligations ou des services
financiers, ou du support crédit ou d'autres formes de crédit pour le Projet.

Les Parties signeront tous documents pouvant être raisonnablement requis par ce prêéteur
ou organisme financier pour prouver et reconnaître le consentement à et l'effectivité de ces
cessions, hypothèques, gages ou autres Charges; étant cependant entendu que ce
document stipulera que ces cessions, hypothèques, gages ou autres Charges, et la
participation du prêteur ou de l'organisme financier dans les Parts sont subordonnés à la
Convention et aux droits que les autres Associés tirent de la Convention, en ce compris,
sans limitation, les dispositions du point (e) ci-dessous.

En cas de réalisation du nantissement au profit des banques ou de cession des Parts à litre
de garantie, le transfert des Parts reste soumis à la procédure de l'exercice du droit de
préemption conformément à l'article 6.2.2 (e).3 ci-dessous.

(d). Agrément

A l'exception des Cessions libres visées au point (b) ci-dessus, la Cession est soumise à
l'agrément préalable de l’Assemblée Générale.
AR
Le droit d’agrément ne s'applique pas en cas de succession, jeudi ‘du régime
matrimonial ou de cession, soit à un conjoint, soit à un ascendant/oir à un descendant.
LR
i) Notification de la demande d’agrément ©

La Partie qui entend céder ses Parts doit notifier par lettre recommandée avec‘äccusé
ne

14e LE
Avenant n°3 à la convention d’association n° 770/11068/SG/GC/2007

10)
Gi)

Gi)

(e).

de réception, par courrier express ou par lettre remise en main propre contre
décharge au Président en sa qualité de représentant légal de KICO Sprl, une
demande d'agrément indiquant les noms, prénoms et adresse du cessionnaire, le
nombre de titres doté Cession. est envisagée ainsi que le prix offert et les
conditions de la pe

Décision de l'Assemblée Générale É

# ti
L'agrément résult& soit d’une dégision de l’Assemblée Générale statuant
conformément aux sitions relative aux modifications des Statuts, soit du défaut
de réponse dans le délai de treis (3) mois à compter de la demande.

Refus d'agrément

En cas de refus d'agrément du cessionnaire proposé, l’Assemblée Générale est
tenue, dans le délai de trois (3) mois à compter de la notification du refus, de faire
acquérir les Parts du Cédant soit par un Associé ou par un autre tiers, soit par KICO
Sprl en vue d’une réduction du capital.

Cette acquisition a lieu moyennant un prix, qui, à défaut d’accord entre les Parties,
est déterminé par voie d'expertise selon les modalités à convenir. Les frais relatifs à
lPintervention d’un expert seront supportés à parts égales entre le cédant et
l'acquéreur.

Si à l'expiration du délai de trois (3) mois ci-dessus prévu, l’achat n'est pas réalisé,
l'agrément est considéré comme donné. Toutefois, ce délai peut être prolongé par
décision de justice à la demande de KICO Spri.

Droit de préemption
(e).1. Offre d'un Tiers

Sans préjudice des dispositions de l’article (e).9 ci-dessous, relatif à
l'incessibilité temporaire des Parts, un Associé (le « Cédant ») peut céder
tout ou partie de ses Parts à une tierce Personne, s’il a reçu une offre ferme
écrite (l” « Offre du Tiers ») de cette Personne de bonne foi (1° « Offrant »),
proposant d'acquérir tout ou partie des Parts du Cédant (les Parts dont la
cession est ainsi projetée sont dénommées ci-après les « Parts du Cédant »),
cette offre n'étant subordonnée qu’à des conditions suspensives raisonnables,
et sous réserve que le Cédant ait reçu des assurances satisfaisantes que

l'Offrant est financièrement capable d’exécuter les termes de l'Offre du |
Tiers. L'Offrant doit également s'engager par écrit, envers .ké aufres :

Associés (les « Autres Associés »), à adhérer à la Convention.
(e).2. Offre du Cédant

Dans les dix (10) Jours Ouvrables de la réception de l'Offre du Tiers, le
Cédant adressera une copie de celle-ci aux Autres Associés, ensemble avec
sa propre offre de vendre les Parts du Cédant aux Autres A: 4
mêmes termes et conditions (l” « Offre du Cédant »), proportionnellement à
leurs participations respectives dans KICO Spri, calculées sans tenir compte
des Parts du Cédant.

-15-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007

À
(e).3.

(e).4.

(e).5.

(e).6.

Droit de préemption

Sous réserve des Cessions libres visées ci-dessus et des stipulations du point
6.2.2.(c), les Autres Associés disposeront d’un droit de préemption sur toutes
(mais seulement {ques après séattribution éventuelle des Parts auxquelles un
Associé aura rénoncé), les Péris du Cédant offertes et devront exercer ce
droit dans les trente (30) Jours  Oivrables à compter de la date de l'Offre du
Cédant, moÿennant une notificatigq écrite adressée au Cédant.

Acceptation de l'Offre du Tiers .?

Si dans le délai de trente (30) Jours Ouvrables visé au point (e).3 ci-dessus,
les Autres Associés n’ont pas accepté ou n’ont accepté que partiellement
l'Offre du Cédant, l'Offre du Cédant sera présumée refusée dans son
ensemble et le Cédant pourra, sous réserve d'application de la procédure
d'agrément, accepter l’Offre du Tiers et conclure la Cession avec l'Offrant.
Dans ce cas, les Parties feront en sorte que les Associés prennent toutes les
mesures et accompliront toutes les formalités nécessaires pour que 1’Offrant
soit enregistré dans les livres de KICO Sprl en qualité d’Associé.

Absence de Cession à l’Offrant

Si la Cession entre le Cédant et l’Offrant n’est pas conclue dans les quarante
(40) Jours Ouvrables suivant le refus ou le refus présumé (en cas
d'acceptation partielle) par les Autres Associés de l'offre contenue dans
l'Offre du Cédant, le Cédant ne peut vendre tout où partie de ses Parts à une
tierce Personne que s’il satisfait à nouveau à l’ensemble du prescrit du
présent article, en ce compris le droit de préemption.

Prix de Cession

En cas d’exercice du droit de préemption, l’acquisition des Parts du Cédant
sera réalisée :

[0] en cas de vente des Parts du Cédant pour un prix exclusivement
libellé en numéraire, le prix convenu entre le Cédant et F'Offrant, ou

(ii) dans les autres cas, le prix offert de bonne foi par le Cédant, ou en cas
de désaccord entre le Cédant et les Autres Associés ayant notifié
l’exercice de leur droit de préemption, le prix fixé par un expert
désigné à la demande du Cédant ou des Autres Associés. Il reste
loisible à l’Offrant de renoncer à la vente de ses Parts concernées
dans les conditions ci-dessous.

En cas de désaccord d’un Autre Associé sur le prix aa les Pants
du Cédant sont offertes, la contestation devra être notifié&‘au Cédant
et à KICO Sprl dans les quinze (15) premiers Jours Ouräbles du
délai de trente (30) Jours Ouvrables prévu au paragraphôi (c).3 ci-
dessus. KICO Sprl en informera les Autres Associés” dans les
meilleurs délais. L'expert désigné comme il est prévu ci-dessus,
devra remettre son rapport au Cédant et à KICO Spri qui devra le
notifier à chacun des Autres Associés. Toute contestation du prix
-16-
Avenant 0°3 à la convention d’association n° 770/11068/SG/GC/2007 Ÿ

|
dûment notifiée aura pour effet de rendre caduc tout exercice du droit
de préemption qui aurait été notifié par un Autre Associé au Cédant
préalablement à la notification du rapport de l’expert. Les Autres
Associés pourront alors exercer leur droit de préemption, au prix fixé
par Lexpéxt'et.dans un délai de quinze (15) Jours Ouvrables à
cprhpier de là “obfication à à l’ensemble des Autres Associés du prix
fixé par l'expert. Les: frais d'expertise seront supportés par le Cédant
#si le prix fixé par l’éxpert est inférieur au prix qu’il aura offert et par
! la ou les Parties confestataires dans les autres cas.

‘Le Cédant ne bénéficiera pas d’un droit de repentir, sauf dans le cas
où le prix de préemption aura été fixé par l’expert conformément à la
procédure visée ci-dessus à un niveau inférieur de 10 % au prix offert
par le Cédant et à condition que te Cédant ait notifié aux Autres
Associés et à KICO Sprl qu'il entend renoncer à son projet de
Cession dans les huit (8) Jours Ouvrables de la remise, par l'expert,
de son rapport.

(e).7. Conditions de la Cession

Sauf si d’autres conditions de Cession sont convenues entre les Parties, les
termes et conditions de la Cession des Parts du Cédant en vertu du présent
article seront les suivants :

(). Paiement du prix de Cession

Le prix de Cession sera payable intégralement par chèque certifié à la date
de la Cession en échange de la Cession des Parts vendues, quittes et libres
de toutes Charges.

(Gi). Réalisation de la Cession

La Cession devra être réalisée dans un délai de quarante (40) Jours
Ouvrables suivant l'acceptation par les Autres Associés de l'offre
contenue dans l’Offre du Cédant.

(ii). Adhésion à la Convention

Dans l’hypothèse où les Autres Associés n’auraient pas exercé leur droit
de préemption et que les Parts du Cédant seraient cédées à l’Offrant,
celui-ci adhérera à la Convention au plus tard à la date d'acquisition des
Parts du Cédant,

(iv). Démissions | F

À la date de Cession de ses Parts et avec tte à cette date: les
représentants du Cédant sont réputés démissionhaires dans les différents
organes statutaires de KICO Spri, s’il a cédé l’engémble de ses Parts.

Le Cessionnaire sera subrogé dans tous les droits etobligations du Cédant

en ce compris, Sans que cette énumération soit limitative. le droit de
nommer, selon le cas, le Président, son Vice-Président, les Gérants et les

-17- /
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 Ÿ

(e).8.

(e).9.

(.10.

membres du Comité de Direction.

Si la cession n’a pas concerné l’ensemble des Parts du Cédant, le

{v). Condiop{ de Le validité de la à césion

En tant fe condition nécessgire pour que le cédant soit libre de toute
obligation aux termes de k. ‘Convention, la cession de Parts d'un
Associé à un tiers est sourhise à l’engagement écrit du cessionnaire
d’être tenu par tous les termes, conditions et engagements de la
Convention et au paiement des droits dus à l'Etat.

Renonciation

Chaque Associé peut, en tout temps, moyennant l'envoi d'une notification
écrite à KICO Sprl, renoncer au droit de se voir offrir des Parts en vertu du
présent article, soit de façon générale, soit pour une période donnée.

Incessibilité temporaire

Sans préjudice des dispositions concernant les Cessions libres,
GECAMINES et KRI Ltd estiment qu’en raison de l’importance du Projet
qu’elles entendent développer au sein de KICO Spri, il est de leur intérêt
que les Parts soient incessibles pendant la période allant de la Date
d’Entrée en Vigueur à la Date de Production Commerciale,

Si malgré tout pendant cette période, il est envisagé une cession indirecte
des Parts, notamment par changement de Contrôle d’un Associé, la Partie
qui désire changer de Contrôle doit en informer en toute transparence
l’autre Partie qui se réserve le droit de faire prévaloir son droit de
préemption, sur tout ou partie des Parts concernées par le changement de
Contrôle, conformément à l'article (e).1.

Changement de contrôle

Tout Associé s'engage à communiquer au Conseil de Gérance, avant sa
survenance, tout changement de contrôle susceptible de l'affecter. Ce
changement de contrôle devra faire l'objet d'un agrément par l'Assemblée
Générale. En cas de non respect de cette procédure ou en cas de refus
d'agrément, l'autre Partie bénéficiera d'une option d'achat sur les Parts
détenues par cet Associé, les Associés de la même catégorie bénéficiant
d'un droit préférentiel pour lever l'option d'achat : senfonnément à la
procédure définie dans les Statuts,

« Contrôle » signifie la détention directe ou indireète de plus de la maitié
des droits de vote dans l’actionnariat d’un Assocté.ou dans l’actionnafiat
de l’une ou l'autre de ses Sociétés Affiliées, à l'exception des Parts,Sans
droit de vote et des titres qui conféreront un droit de vate à l'avenir;bu le
pouvoir de désigner au moins la moîtié des gérants de la soc

-18-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 / Ÿ

Ÿ
En cas de changement de Contrôle, l’Associé concerné, aura l’obligation,
préalablement au changement d’en informer les Autres Associés quinze
Jours Ouvrables àl'avance en vue de leur offrir la possibilité d'exercer
leurs droits depréemption suf les Parts détenues par l’Associé concerné ou
par sa Société Affiliés.

La
(e).11. Forme des ndtifications
\
Tous les avisétnotifications relatifs à la cessibilité des Parts et prévus par
le présent Article 6.2 et les Statuts se font par lettre recommandée à la
poste, avec accusé dè réception ou lettre remise en mains propres contre
accusé de réception, les délais courant à dater du lendemain du jour de
l'accusé de réception.

@. Violation des restrictions aux Cessions et sanction

Dans tous les cas où une cession serait intervenue en violation des dispositions de
la Convention et des Statuts, notamment lorsque les obligations de notification
préalable n'auront pas été respectées, cette cession sera considérée nulle et en tout
cas sera inopposabie à KICO Sprl et aux Associés.

Le Cédant en défaut et l’Associé affecté par le changement de Contrôle seront
présumés vendeurs, la procédure de Cession sera présumée mise en mouvement et
les autres Associés pourront demander l'exercice de tous les droits qu'ils auraient
pu exercer si ces dispositions avaient été respectées.

Tout associé de KICO Spri qui aura acquis des Parts en violation des restrictions
aux Cessions stipulées à la Convention seta empêché par KICO Spri d'exercer tout
droit en rapport avec ces Parts, notamment les droits de vote et les droi:s à
dividendes ou à distribution quelconque, »

44... L'article 6.3 de la Convention est modifié comme suit :
«6.3 Obligations et rémunérations des Associés
6.3.1. Obligations

Chaque Partie votera ou fera en sorte que ses délégués votent de façon à donner
plein et entier effet aux dispositions de la Convention et s’engage à participer à
la création de KICO Spri conformément aux règles définies par la Convention.

En cas de contradiction entre les dispositions de la Convention et les Statuts les
dispositions de la Convention s'appliqueront dans toute lg-miesure permise par
la loi. Chaque Associé s'engage à voter ou à faire en sorte que ses dékgués
votent les modifications des Statuts nécessaires pour fliminér la contradiction
en faveur des dispositions de la Convention. Î

Toute Personne qui deviendra Associé sera liée par des dispositions de la
Convention et devra marquer son accord sur les termes détcelle-ci en remettant
aux Parties un document écrit dans lequel elle déclare sa volônté d'être Hée par
les conditions de la Convention et indique une adresse où les notifications

prévues à la Convention pourront lui être faites. Chaque Partie stipule et Ÿ
J

-19-
Avenant n° 3 à la convention d'association n° 770/1 PARCERT y Ÿ
6.3.2.

6.33.

6.3.4.

accepte qu'après qu'un tiers a marqué son accord sur les conditions de la
Convention, chacune d'elles sera liée à l'égard de chacun de ces tiers et que, de
la même façon, chacun de ces tiers sera lié à l'égard de chacune des Parties.

Les dispositions de la fivention ‘relatives aux Parts s'appliqueront mutatis
mutandis à tous les litres dans lesquels elles pourraient être converties,
modifiées, réclassifiéés, redivisées, redésignées, rachetées, subdivisées ou
consolidées, également: à tous les titres-guelconques auxquels les Associés
auront droit à titre da | dividende ou de distributions payable en titres ou qu’ils
souscriraient à |” avenir,»

Distribution des dividendès en nurséraire et en nature

La distribution des dividendes en numéraire et en nature est organisée par les
articles 11.4 et 6.1.1, litera (a).4

Avances sur distribution des dividendes

Chaque Partie pourra recevoir trimestriellement, à titre d'avance sur les
distributions annuelles des bénéfices, un montant égal à sa part dans les bénéfices
estimés (sous déduction d'une réserve adéquate pour le service de la dette, le
fonds de roulement et le fonds d'amortissement conformément à l’article 11.4)
afférents au dernier trimestre concemé de KICO Sprl. Ces avances, comme les
distributions, seront payées en dollars américains sur un compte bancaire ouvert
en République Démocratique du Congo ou sur un compte bancaire ouvert à
l'étranger dont les coordonnées seront indiquées par les actionnaires concernés à
KICO Spri. Ces avances trimestrielles seront compensées annuellement avec les
dividendes à recevoir par chaque actionnaire de KICO Spri à la fin de chaque
Exercice Social. Si les avances trimestrielles payées aux actionnaires excédent le
montant des dividendes annuels auxquels ils ont droit, le montant payé en trop à
chaque actionnaire de KICO Spri sera considéré comme un prêt à chacun des
actionnaires de KICO Spri, lequel prêt devra être immédiatement remboursé à la
date où ce paiement en trop est constaté.

Royalties

En contrepartie de la consommation des minerais, KICO Sprl paiera
trimestriellement à GECAMINES, sous forme de royalties, 2,5 % (deux virgule
cinq pourcents) du Chiffre d’Affaires Net.

Les paiements dus à GECAMINES au titre des royalties, feront l'objet d'une
comptabilisation trimestrielle (basée sur les trimestres calendrier) et_seront
payables, avant la fin du mois suivant la fin de chaque trimestre (Ceci “reflétant
toutes les ventes réalisées pendant le trimestre précédent). A

5
Les paiements effectués seront accompagnés d'informations pertinentes avec
des détails suffisants pour expliquer le montant calculé.

ts

GECAMINES aura le droit de vérifier soit par ses propres “éiperts, soit par un

cabinet d'experts tiers de son choix, l'exactitude du calcul de voÿalties dans les
bureaux de KICO Spri pendant les heures de service et après un avis de sept Jours
Ouvrables.

-20-

Avenant n°3 à la convention d’association n° 770/11068/SG/GC/2007
n

TN
ARTICLE 5,
L'article 7 de la Convention est modifié comme suit :
« ARTICLE 7 : TITRE MINIER: CONTRAT DE-CESSION

GECAMINES déclare et garantit à KRI Ltd qu'elle détient tous les droits sur le Titre Minier lui
permettant de conclure la Convéhtion et le Contrat de Cession, de sorte que KICO Spri puisse
jouir à titre exclusif, conformément à la loi, du Bien, à compter de la date de la signature du
Contrat de Cession.

Néanmoins, les Parties conviennent que le Contrat de Cession comportera les caractéristiques
suivantes :

(a)  GECAMINES restera propriétaire, en vertu des droits fonciers spécifiques qui devront
être établis en sa faveur à la suite de la Cession du Titre Minier, de l'Ancien
Concentrateur de Kipushi, du Nouveau Concentrateur de Kipushi, du Site de Rejets de
Kipushi et des Immeubles et Autres Infrastructures de Kipushi.

(b) A cet égard, KICO Spr! ne portera aucunement atteinte, sous quelque prétexte que ce
soit, aux droits fonciers de GECAMINES couvrant l’Ancien Concentrateur de
Kipushi, le Nouveau Concentrateur de Kipushi, le Site de Rejets de Kipushi et Les
Immeubles et Autres Infrastructures de Kipushi.

Les Parties s’engagent à ce que KICO Sprl et GECAMINES aient à la Date de Réalisation :

(a) signé le Contrat de Cession du Bien ;
(b) procédé à toutes les formalités nécessaires pour dofner plein effet au Contrat de Cession.

GECAMINES s'engage, en outre :

Ÿ à obtenir de sa Société Affiliée, SIMCO Spr!, qu’elle signe avec KICO Spri le Contrat de
Location des Installations et Equipements Loués et

Ÿ à obtenir du Cadastre Minier un permis d'exploitation de rejets pour couvrir les gisements
artificiels lui appartenant et se trouvant sur le périmètre adjacent au Titre Minier et couvert
par le permis de recherches n° 4018 appartenant à Wentona Properties.

ARTICLE 6.

L’article 11 de la Convention est modifié comme suit :
£ ARTICLE 11: FINANCEMENT ET DELAIS DE REALISATION DU PROJET

11.1.  KRI Ltd organisera le financement nécessaire pour réaliser le Projet, compte tenu des
paramètres suivants : l

a) outre le capital social de KICO Spri, apporté conformément à l'article 6.1, litera
(a).3 de la Convention, le financement sera réalisé exelusivement sous forme
d’Avances portant ou non intérêt conformément au préseM article 11:

b) GECAMINES accepte formellement que KRI Ltd et/ou ses Sociétés: Affiliées,
agissant pour son compte, obtiennent tout ou partie du financement pour le Projet,

-21-
Avenant n°3 à la convention d'association n° 770/11068/SG/GC/2007

/

Î
auprès d'organismes internationaux et/ou de banques et/ou de toute autre entité ou
Personne, dans le respect des stipulations de la Convention. KRI Ltd est autorisée
à agir de façon raisonnable, suivant son appréciation à cet égard, sans préjudice
des autres dispositions 5 ler Convention.

b).1. Nanrissement 46 Parts Fe

GECAMINÉS. coopérera avec KR} Lid et/ou, après la Date de Production
Commerciale; avec KICO Sprl, afin de faciliter l'obtention du financement.
Dans ce cadre, il est entendu qüe la coopération de GECAMINES dans le
financement de KICO Sprl:ne pourra comporter d'obligation pour elle de
nantir ses propres Part qu’à condition que :

(). l'intégralité des Parts de KRI Ltd soit en premier lieu nantie et ne
couvre pas la valeur intrinsèque de l'emprunt visé ;

(2). il soit démontré et établi quantitativement la nécessité de la mise en
garantie des Parts de GECAMINES ;

(3). GECAMINES soit tenue informée du montage et de la conclusion du
financement avec les banques et les institutions financières intéressées
et reçoive copie des documents y afférents ;

(4). à chaque levée du nantissement sur les Parts, le nantissement des 32 %
des Parts de GECAMINES soit prioritairement et progressivement
désengagé ;

il soit inséré dans les contrats ‘relatifs au financement la clause selon
laquelle GECAMINES aura, dans l’hypothèse où le créancier gagiste
réaliserait son gage par la mise en vente des Parts, un droit de
préemption exerçable au prix offert par le créancier gagiste sur toutes
les Parts mises en vente et ce, dès lors que le créancier gagiste pourrait,
conformément au droit congolais, décider de la réalisation du gage par
la mise en vente desdites Parts, à son profit, avant toute saisine de
l'autorité judiciaire compétente pour la réalisation du gage. Ce droit de
préemption devra être exercé aux conditions négociées avec le créancier
gagiste et GECAMINES acceptera les demandes raisonnables des
prêteurs relativement à cette disposition.

(S).

. Hypothèques d'actifs

Les Parties s'accordent sur le principe selon lequel, pour le besoin de
recherche de financement incombant à KRI Ltd aux termes du de la
Convention, le Titre Minier ne pourra être hÿpothéqué sans autorisation
préalable et écrite de GECAMINES, laquelle ñ£ peut être refusée si les deux
dispositions prévues aux deux alinéas suivants-figurent dans les contrats de
financement qui auront été préalablement transmis à GECAMINES :

- KRI Lid s'engage à communiquer à GECAMINES;tout contrat
d'hypothèque à conclure avant toute signature et‘k*@0Bwenir avec les
financiers, banquiers ou autres bailleurs de fonds, comme unique mode
de réalisation de l'hypothèque, la substitution à KICO Spri par les

-22-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2607

7e
c)

d)

e)

financiers, banquiers ou autres bailleurs de fonds, tel que prévu à l'article
172 alinéa 2 du Code Mini

A cette fin, les Paräes convierinent que KRI Ltd fera insérer dans les
contrats ou actés” d'hypothèques une disposition selon laquelle les
financiers, les banquiers ou autres bailleurs de fonds substitueront à
KICO Sprl une nouvelle société de “droit congolais détenue par lesdits
financiers, banquiers etautres bailleurs de fonds ou par tout tiers désigné

par eux et qu'ils réserveront à GEGAMINES dans cette société les mêmes
droits que dans KICO Spri lors de la réalisation de l'hypothèque.

- Il est précisé que les dispositions du présent article s'appliqueront
également à KICO Sprl ou à toute Personne qui recherchera où mettra à
la disposition de KICO Spri un quelconque financement.

b).3. Il pourra être demandé à GECAMINES, en sa qualité d’Associé, de
coopérer à l'obtention ou à l'établissement d'une garantie bancaire ou toute
autre garantie, nécessaire pour le financement à la conduite des opérations
conformément à la Convention. GECAMINES accepte de collaborer avec
KICO Sprl et KRI Ltd en vue de faciliter l'obtention de ce financement.
notamment en signant tous documents et en donnant toutes les assurances
pouvant raisonnablement être requis pour contracter ce financement, mais
sans engagement financier de la part de GECAMINES.

Le financement devra être compatible avec l'Etude de Faisabilité préparée par
KRI Ltd. En particulier, le service de la dette, y compris l'amortissement des prêts,
devra être intégralement assuré par les revenus projetés de KICO Sprl, nets des
frais d'exploitation, des impôts et taxes et des éventuelles contributions à des
fonds de réserve légalement exigés.

Vingt pourcents (20 %) du financement du Projet jusqu’à la Date de Production
Commerciale seront fournis par KRI Ltd sous forme d’Avances à rembourser, par
KICO Spri, sans intérêt.

Les Parties conviennent que les quatre-vingts pourcents (80 %) du financement
jusqu’à la Date de Production Commerciale, complétant les vingt pourcents
(20 %) mentionnés ci-dessus, seront des fonds empruntés èt remboursés avec un
intérêt dont l'objectif est qu’il ne dépasse pas le taux LIBOR à un an plus, au
maximum, 400 BP. À défaut, les Parties devront se rencontrer pour en discuter en
vertu de la Clause d’Equité.

KRI Ltd s’engage à payer au plus tard à la Date de Réalisation les frais relatifs à la
maintenance de la mine de Kipushi à hauteur de 5.000.000 USD Ginq miions de
Dollars américains). ï

112.  KICO Sprl négociera elle-même avec les parties concernées les emprunts (après la
Date de Production Commerciale), les participations en capitaux propres, garanties,
services, contrats de vente, de transport, d'alimentation en électricité et eau et autres
accords et cherchera à obtenir toutes les décisions, permissions et autres autorisations
des instances gouvernementales qui seront nécessaires ou souhaitables pour la’
réalisation et l'exploitation du Projet ou en relation avec celui-ci. crc si

-23-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007
113.

11.4.

Sauf tel que déterminé autrement par le Conseit de Gérance et sous réserve des

dispositions légales applicables, le bénéfice signifie l'excédent d'exploitation,

déduction faite des charges d'exploitation, des frais généraux et des amortissements et

de l'impôt sur les bénéfices pour chaque.Exercice Social sera affecté dans l'ordre

suivant : Ê SE,

(a). à la reconstitution ou l'amélioration du fonds de roulement de l'exploitation du
Projet, notamment pour anticiper des &oûts opératoires sur une période
raisonnable ;

(b). aux réserves et provisions pour la réparation et le remplacement d'équipements
et d'installations existants, pour toute éventualité, notamment pour des
modifications des améliorations, des expansions, de l'équipement et des
installations et pour l'achat et/ou la construction des nouveaux équipements et/ou
des nouvelles installations pour l'extension d'opérations d'extraction existantes
evou pour des opérations de traitement de minerais et pour l'initiation des
nouvelles opérations d'extraction et/ou de traitement de minerais, tel que décidé
par le Conseil de Gérance.

Le solde du bénéfice net d'impôts est affecté, à raison de quatre-vingts pourcents
(80 %), au remboursement des capitaux empruntés et de vingt pourcents (20 %) à la
distribution des dividendes aux Associés, au prorata de leurs participations au capital
social de KICO Sprl. Cette affectation restera valable jusqu'à ce que les Avances faites
jusqu'à la Date de Production Commerciale soient totalement remboursées.

Suivant l'appréciation du Conseil de Gérance, dans le respect des obligations légales
êt dans le respect des obligations de KICO Sprl envers les prêteurs selon les contrats
de financement, les fonds disponibles de KICO Sprl seront utilisés de la manière
suivante :

(a) Priorité sera donnée aux obligations financières relatives au Projet et à KICO
Sprl, en ce compris, les charges d'exploitation, les frais généraux, le paiement de
tous impôts et taxes établis par les autorités gouvernementales, des royalties
dues à GECAMINES, la redevance minière due à l'Etat, tous investissements
(CAPEX) réalisés par KICO Spri dans le cadre du Projet durant ledit Exercice
Social, ainsi que les charges financières (en ce compris, les intérêts et le service
de la dette en faveur des prêteurs, notamment les Avances).

(b} Les liquidités disponibles après le paiement des obligations énumérées au point
(a) ci-dessus seront affectées, en ce qui concerne les quatre-vingts pourcents
(80%) du solde du bénéfice net d'impôts, au reinboursement des capitaux
empruntés. D

Le Conseil de Gérance pourra établir des comptes de réserve pour le service de
la dette dans lesquels seront placés les montants requis par les prêteurs pour
servir de sûreté pour le remboursement du principal et des intérêts des dettes’qui
seront dues à une date future. |

(c) Le solde des liquidités disponibles après le paiement des obligations énumérées
aux points (a) et (b) ci-dessus sera utilisé au paiement des dividérides jusqu'à

-24-
Avenant n° 3 à la convention d’assaciation n° 770/11068/SG/GC/2007
9.1.

92.

hauteur de vingt pourcents (20 %) du bénéfice d’exploitation, net d’impôts, tel
qu'obtenu après constitution des réserves visées à l'article 11.5.

Après la Date de Pro ll erciale, les besoins de financement du
développement de KI! pr seront sahsfaits par cette dernière par autofinancement
et/ou par emprunts au mieux des conditions du marché et des Associés. »

14

ARTICLE 7.

L'article 13 de la Convention est complété coinme suit :

« 13.5 Sociétés Affiliées ou Affiliés

Chaque Partie s'engage à notifier à l'autre Partie, (i) dans les trente (30) jours suivant la
Date de Réalisation la liste de ses Sociétés Affiliées ou Affiliés et (ii) dans les trente (30)
jours suivant sa survenance, toute modification de la liste de ses Sociétés Affiliées ou
Affiliés.

Elle autorise l’autre Partie à vérifier l'exactitude des filiations. »

ARTICLE 8.

L'article 14 de la Convention est modifié comme suit :

« ARTICLE 14 : DROIT APPLICABLE

14.1. Droit applicable : les dispositions du droit de La République Démocratique du
Congo et, en cas de lacune ou à des fins d’interprétation, les principes de droit
commercial international.

14.2. Règlement des litiges par une procédure d’arbitrage à la Chambre de Commerce
Internationale de Paris (CCI Paris). Avant tout recours à l'arbitrage, les Parties
privilégieront le règlement à l’amiable selon l’article 15.1 ci après. ».

ARTICLE 9.
Le litera (a) de l’article 17 de la Convention est modifié comme suit :

« (a) En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie affectée
par la Force Majeure ou susceptible d'être affectée (la Partie Affectée), en informera
dans les quinze Jours Ouvrables de sa survenance à l’autre Partie par écrit en décrivant
cet événement de Force Majeure. L’autre Partie disposera d’un délai de. trente Jours
ouvrables pour contester cette déclaration. » : E

Le litera (g) de l'article 17 de la Convention est modifié comme suit :

«(g) Dans l’éventualité d'un cas de Force Majeure intervenu après la création de:
KICO Sprl et qui persisterait au-delà d'une période de douze mois la Convention
restera en vigueur et sera prorogée sauf si une des Parties décide dela résilier auquel

Fa pee

25  /

Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007 Î

Y

/
93.

cas les Parties conviennent de se rencontrer au préalable pour une évaluation de la
situation.

(h) En cas de désaccord sur.l’ jstence ou la durée de la Force Majeure, chacune des
Parties pourra mettre en ag procédure d'arbitrage prévue à l’article 15.2 de la

Convention. » À
‘

Il est inséré un litera ar r arficle 17 de la Coëvention, libellé comme suit :

«{(i) Le calcul des intérts, surles Avances sera suspendu pendant toute la durée du cas
de Force Majeure. » “ a

ARTICLE 10.
L’article 18.1 de la Convention est modifié comme suit :

« Au cas ou des événements non constitutifs de Force Majeure et non prévus par les Parties
dans l’exécution ou la mise en application des termes et conditions de la Convention
entraîneraient une situation de non profitabilité pour l’une où l’autre des Parties, KRI Ltd et
GECAMINES prendront acte des motifs et circonstances de cette situation qui sera notifiée
par écrit, dans un délai raisonnable, par la Partie invoquant la clause d'équité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable.
Les Parties vérifieront si les raisons pour lesquelles la clause d’équité est invoquée sont

valables et en discuteront leur importance et implication. »
e

ARTICLE 11.
L'article 20.2 de la Convention est modifié comme suit :
« Chaque Partie pourra céder La Convention au profit d’une Société Affiliée sans l'accord de
l’autre Partie, en accord avec la Convention. »

ARTICLE 12.

Les autres dispositions de la Convention demeurent inchangées moyennant le remplacement
des termes suivants :

= _« Sarl » est remplacé par « Sprl »

« « Actionnaire » est remplacé par « Associé »

= _« Conseil d’ Administration » par « Conseil de Gérance »
= _« KICO » par « KICO Sprl »

ARTICLE 13. 7
FA " L
Les Parties donnent mandat à Monsieur MPANGA WA LUKALABA, Directeur du
Département Juridique de GECAMINES, aux fins de procéder à l'authegtification de
l’Avenant au service notariai de la Ville de Lubumbashi.

-26-
Avesant n°3 à la convention d'association n° T0 1068/8G/CC/2007
ARTICLE 14.
(a). Annexe A : Description de la localisation de l’Ancien Concentrateur de Kipushi.

jques du périmètre couvert par la partie des
sn 481, permis qui fera l’objet de cession

{b). Annexe B : Croquis et coord
droits miniers attachés au
par GECAMINES à KICO

a LÉ +
{e). Annexe C : Liste et description: s Jnstallations.et Equipements Loués localisés sur le
périmètre couvert par le Ti r, devant rester propriétés de GECAMINES en vertu
des droits fonciers à établirau Pr de GECAMINES et qui seront donnés en location
par SIMCO à KICO Spri. L

{d). Annexe D : Liste et description des Immeubles et Autres Infrastructures localisés sur le
périmètre couvert par le Titre Minier, devant rester propriétés de GECAMINES en vertu
des droits fonciers à établir au profit de GECAMINES.

(e). Annexe E : Description de la localisation du Nouveau Concentrateur de Kipushi.

(#. Annexe F: Description des sites des gisements artificiels restés propriétés de
GECAMINES.

P a

Ainsi fait à Lubumbashi, le Î 4 SE 0 , en trois exemplaires originaux, chaque
Partie ayant retiré le sien et le troisième exemplaire étant réservé au Notaire de la Ville de
Lubumbashi.

À GENERALE DES CARRIERES ET DES MINES
}

Adyinistrateur Direcieur Générdl ai

KIPUSHI RESOURCES INTERNATIONAL LIMITED

-27-
Avenant n° 3 à la convention d'association n° 770/11068/SG/GC/2007
- L'an deux mil dix, le sg. jour du mois de extenrez
Par devant Nous, KASONGO KILEPA KAKONDO, Notaire de -------—-

résidence à Lubumbaghi ;
A COMPARE : -—-
- Monsieur MPANGA wa LUKALABA, Directeur du Département -
Juridique de GECAMINES, résidant à Lubumbashi ;
Lequel comparant après vérification de ses identité et
qualité, Nous a présenté l'acte ci-dessus ; --
Après lecture, le comparant déclare que l’acte ainsi
dressé renferme bien l'expression de la volonté des -----""
ASSOCIÉS, "né nnninn sis mms sense nene nee
DONT ACTE, es

LE COM

- MPANGA

Déposé au r és minutes de | aus de ---
Lubumbashi, sous le numéro :

Mots barrés

Mots ajoutés : --

Frais de l’acte : Ho92006 FE.

! 6e Porc pes.

Frais de l’expédition

NET EN

pages

Total frais perçus

